Proceeding pursuant to CPLR article 78, as limited by petitioner’s brief, to review so much of a determination of the respondent State commissioner, dated November 25, 1974 and made after a statutory fair hearing, as affirmed a determination of the respondent city commissioner to recoup from petitioner’s grant of aid to families with dependent children the amount of unreported child support payments. Determination annulled insofar as reviewed, on the law, without costs or disbursements, and matter remitted to the State commissioner for a further hearing in accordance herewith. The State commissioner determined that petitioner had received $1,400 in child support payments from her husband which she had not reported, and which amount was not applied against her assistance grants. The basis for the determination was two reports prepared by investigators, neither of whom was at the hearing. The reports indicate that petitioner’s now-divorced husband reported to the agency that he had sent her 16 money orders for $50 each from 1970 to 1972 and that an allotment for $600 was withheld by his employer for petitioner. One report lists the money order receipt numbers and includes a copy of the employer’s $600 allotment. In neither case, however, was petitioner shown as the payee. No payee is shown. Nothing connects petitioner with the money orders or the allotment except the husband’s statement. He did not appear at the hearing. Petitioner denied receipt of the money and stated, as a possibility, that the money could have been sent to the husband’s other three children, his sister or his mother. The evidence adduced was insufficient to overcome petitioner’s denial. There may be other ways, however, to prove receipt of the money by petitioner, and we remit to provide that opportunity (see Matter *650of Ford v Dumpson, 47 AD2d 621; Matter of Cedeno v Lavine, 46 AD2d 687). Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.